DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 6, 2021.
Applicant's election with traverse of Group I in the reply filed on May 6, 2021 is acknowledged.  The traversal is on the ground(s) that the Office has failed to articulate facts about the instant case that demonstrate that a serious search and/or examination burden.  This is not found persuasive because
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a first water outlet device, classified in B05B 1/16.
II. Claim 16, drawn to a second water outlet device, classified in B05B 3/04.
III. Claim 17, drawn to a third water outlet device, classified in B05B 1/18.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) Have a materially different design, mode of operation, function, or effect. Specifically movable plate of Group I is designed, operated and function to slide relative to the water outlet part between the first position and the second position, wherein: the movable plate is located in the first position: the water outlet forms a first water outlet channel sandwiched between the first outer side wall and 
  Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) Have a materially different design, mode of operation, function, or effect. Specifically the movable plate of Group I is designed, operated and function to slide relative to the water outlet part between the first position and the second position, wherein: the movable plate is located in the first position: the water outlet forms a first water outlet channel sandwiched between the first outer side wall and the first inner side wall;  the two outer side walls of the insertion part of Group III are facing each other along the sliding direction of the movable plate are the first outer side wall and the second outer side wall. (2) The particular structures recited in each of the respective inventions of Groups I and III do not overlap in scope, they are mutually exclusive at the term relates to restriction practice. (3) The invention of one Group would not render the invention of the other Group obvious.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
  Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.




Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein comprising” in line 1. However, it is suggest to amend to --.  Appropriate correction is required.
1 is objected to because of the following informalities:  Claim 1 recites “side wall side wall” in line 6. It appears to be a typo error.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, on page 10, the limitation “driving mechanism” is described as a wheel body. Therefore, “wheel body” is the corresponding structure of the limitation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the water outlet device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first position and the second position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are also rejected under 112(b) because of dependency on claim 1.
Claim 2 recites the limitation "the sliding direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 contains duplicated limitations “the movable plate is provided with an insertion part”. However, it appears the same limitation has been recited in claim 1 line 6. Therefore, the limitation is a duplicated limitation, hence it is indefinite. Appropriate correction is required.
Claim 4 recites the limitation "the water outlet angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the angle" in line 1 and line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the angle" in line 1 and line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the sliding direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the third inner side wall and the fourth inner side wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the third outer side wall and the fourth outer side wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the angle" in line 1 and line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the step surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the interval" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the eccentric part adapts to connect the eccentric part" in lines 2-3. It appears there is a typo error in the limitation because it is unreasonable to have the structural element adapted to connect itself. The Examiner believes the eccentric part is adapted to connect a different part in the device. Therefore Claim 12 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph until a proper amendment is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clearman et al. (US 2006/0157590 A1).
With regard to claim 1, Clearman discloses a water outlet device (510), wherein comprising: a shell part (Fig. 5), a movable plate (520) and a driving mechanism (530), the shell part (Fig. 5) is provided with a water outlet part (516). The driving mechanism (530) connects the movable plate to drive the movable plate to slide relative to the water outlet part between the first position and the second position (Para. [0186]); the water outlet part has a water outlet (Fig. 
With regard to claim 2, the device of Clearman further discloses the two inner side walls of the water outlet (side walls of 516) facing along the sliding direction of the movable plate (520) are the first inner side wall and the second inner side wall respectively (Fig. 5); the movable plate is provided with an insertion part (518), the two outer side walls of the insertion part facing along the sliding direction of the movable plate are the first outer side wall and the second outer side wall, respectively (Fig. 5).
With regard to claim 3, the device of Clearman further discloses wherein: when the movable plate (520) is located in the first position: the second outer side wall and the second inner side wall are adjacent to each other; when the movable plate is located in the second position: the first outer side wall and the first inner side wall are adjacent to each other (Fig. 5 and Para. [0179 – 0189]).
With regard to claim 4, the device of Clearman further discloses wherein: the water outlet angle of the first water outlet channel is different from that of the second water outlet channel (insertion part 518 shift between two different positions by movable plate 520 that creates different angles).
With regard to claim 5, the device of Clearman further discloses wherein: the first outer side wall is parallel to the first inner side wall of the movable plate (520) in the first position, and 
With regard to claim 7, the device of Clearman further discloses the angle between the first outer side wall (side wall of 516) and the movable plate (520) sliding direction is 80-90 degrees (Fig. 5 shows 90 degree), and the angle between the second outer side wall (side wall of 516) and the movable plate (520) sliding direction is 90-100 degrees (Fig. 5 shows 90 degree).
With regard to claim 8, the device of Clearman further discloses wherein: the angle between the first outer side wall and the second outer side wall is 0-10 degrees, and the angle between the first inner side wall and the second inner side wall is 0-10 degrees (Fig. 5 shows the side walls are in 0 degree).
With regard to claims 9 and 10, the device of Clearman further discloses the two inner side walls of the water outlet (Fig. 5) facing each other perpendicular to the sliding direction of the movable plate (520) are the third inner side wall and the fourth inner side wall, respectively, the two outer side walls of the insertion part facing each other perpendicular to the sliding direction of the movable plate are the third outer side wall and the fourth outer side wall, respectively, wherein, the angle between the third inner side wall and the fourth inner side wall is 0-20 degrees, and the angle between the third outer side wall and the fourth outer side wall is 0-20 degrees (Fig. 5 shows the side walls are in 0 degree).
With regard to claims 14 and 15, the device of Clearman further discloses the driving mechanism (530) comprises a wheel body (turbine) which can rotate under the action of water flow (Fig. 5), the wheel body rotates in the shell part, and the wheel body and the movable plate are connected in rotation (Fig. 5), wherein: the driving mechanism (530) also includes an eccentric part (Para. [0040, 0173] and Fig. 5), the movable plate (520) is provided with a matching slot (interior space of 528), the eccentric part adapts to connect the eccentric part and drives the movable plate to slide through the wheel body rotation (Fig. 5).

Allowable Subject Matter
Claims 6 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752